         Case 1:15-cr-00627-ER Document 816 Filed 09/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                     Proposed Order of Restitution

               v.                                                            15 Cr. 627 (ER)

 AMIR MEIRI,
 HERZEL MEIRI,
 SAMANTHA BOUBERT,
 CHRISTINE MAHARAJ, and
 OWEN REID,

                       Defendants.


       Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Jessica Greenwood, Sheb Swett,

and Andrew Thomas, Assistant United States Attorneys, of counsel; AMIR MEIRI’s conviction

on Count One of the above Indictment, the plea agreement executed by AMIR MEIRI and the

November 20, 2018 sentencing of AMIR MEIRI, see ECF Doc. 510; HERZEL MEIRI’s

conviction on Count One of the above Indictment, the plea agreement executed by HERZEL

MEIRI and the August 30, 2018 sentencing of HERZEL MEIRI, see ECF Doc. 423; SAMANTHA

BOUBERT’s conviction on Count One of the above Indictment, the plea agreement executed by

SAMANTHA BOUBERT and the December 1, 2015 sentencing of SAMANTHA BOUBERT,

see ECF Doc. 288; CHRISTINE MAHARAJ’s conviction on Count One of the above Indictment,

the plea agreement executed by CHRISTINE MAHARAJ and the March 1, 2018 sentencing of

CHRISTINE MAHARAJ, see ECF Doc. 282; and OWEN REID’s conviction on Counts One of

the above Indictment, the plea agreement executed by Owen Reid and the February 27, 2019

sentencing of OWEN REID, see ECF Doc. 554; and all other proceedings in this case, it is hereby

ORDERED that:
          Case 1:15-cr-00627-ER Document 816 Filed 09/07/21 Page 2 of 3




       1. Amount of Restitution. The Defendants shall pay restitution to the victims of the

offenses charged in 15 Cr. 627 in the amounts set forth below in Table 1, until the total amount of

$9,695,924.94 is paid to the victims of the offenses listed in the attached schedule of victims. Upon

advice of a change of address, the Clerk of the Court is authorized to send payments to the new

address without further order of this Court. The names, addresses, and specific amounts owed to

each victim are set forth in the Schedule of Victims attached hereto.

       2. Joint and Several Liability. Each defendant’s liability for restitution shall be joint and

several with that of each other defendant ordered to make restitution for the offenses in this matter.

Each defendant’s liability for restitution shall continue unabated until either that defendant has

paid the full amount of restitution set forth in Table 1, or every victim has been paid the total

amount of his loss from all the restitution paid by the Defendants in this matter.

               Table 1

                  Defendant                      Defendant Restitution Amount
                  Amir Meiri                                     $6,469,291.41
                  Samantha Boubert                               $2,000,000.00
                  Christine Maharaj                              $2,000,000.00
                  Owen Reid                                      $2,000,000.00
                  Herzel Meiri                                   $6,000,000.00




                                                  2
          Case 1:15-cr-00627-ER Document 816 Filed 09/07/21 Page 3 of 3




       3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York

       __________________
       September 7, 2021

                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE



                                            The Clerk of Court is respectfully directed to
                                            terminate the motion. Doc. 815.




                                                 3
